DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10, 14-15 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 line 21, “the image” lacks proper antecedent basis and “it” is unclear because which component “it” does refer to.
Regarding claim 19, “a computed tomography”, “an x-ray imaging device”, “an x-ray source” and “a receiver” lack proper antecedent basis.  Similar issue exist throughout the claim.  Correction needed for whole claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulrici et al. (US 20110129058) in view of Varlet et al. (US 20190357861).
Regarding claim Ulrici teaches a method for positioning a volume to be imaged for computed tomography imaging 1, in which method, an arrangement is used which comprises a 
a human or animal head including a volume desired to get imaged is positioned in the imaging area of the computed tomography imaging apparatus,
said human 14 or animal head is imaged by at least two optical cameras 50 52 from at least two different directions (figure 2) at least during a portion prior to activation of the x-ray source such that the first and second images shown on the display are relative images of said head positioned in the imaging area and at least a first and a second image from at least two different directions produced by said cameras are shown by said display (figure 4a-b),
in connection with said first and second images, a volume positioning indicator V1 V2 is shown which indicates a position within the area imaged by said at least two cameras of the volume to get imaged by the computed tomography imaging apparatus, and wherein
position of the volume desired to get imaged by said computed tomography apparatus is pointed, selected or determined using said volume positioning indicator by positioning the volume positioning indicator to a desired point in said images, and wherein in the first and second images, location at which the volume positioning indicator is shown is based on knowledge of location of a given anatomy within the human or animal head selected to get imaged. (since volume indicators are indicating the human teeth area, it is considered that the positioning of the volume indicator near human teeth is based on knowledge of the teeth).
However Ulrici fails to teach the first and second images are live stream images.
Varlet teaches a real time display of the side image 30a and front image 30b (para 181).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the image display of Ulrici with the live image displaying as taught by Varlet, since it would provide more accurate imaging positioning in real-time.
Allowable Subject Matter
Claims 1-4, 6-10, 14-15 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 11-13 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 1-4, 6-10, 14-15 and 20, the prior art fails to teach that changing location of the volume positioning indicator in the image such that it gets closer or further away from the optical camera generating the image, a size of the volume positioning indicator in the image as seen from the direction of the camera is changed to be larger when the volume positioning indicator is moved closer to the camera and vice versa as claimed in independent claim 1.
Regarding claim 11-13 and 16-17, the prior art fails to teach that the control system is configured such that when location of the volume positioning indicator is changed in a first image generated by a first optical camera getting closer or further away from a second optical camera generating a second image, a size of the volume positioning indicator in the second image is changed to be larger when the volume positioning indicator is moved closer in the direction of the second camera, and vice versa as claimed in independent claim 11.
Response to Arguments
Applicant's arguments filed 7/7/2021 have been fully considered but they are not persuasive.
The applicant argues that Varlet fails to teach the volume indicator is not shown in Front view.  The examiner agrees.  However the Front volume indicator is shown in Ulrichi reference.  What Ulrichi reference lack was live stream images and borrowing the teaching from the Varlet reference.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Thus, one having ordinary skill in the art would be motivated to adapt the still images of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOON K SONG/Primary Examiner, Art Unit 2884